 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


STEVEN P. MEERSCHAERT,

           Plaintiff,
                                                                   Case No.
v.

ASCENSION HEALTH, a Missouri not for profit
corporation, and ASCENSION BRIGHTON
CENTER FOR RECOVERY, a Michigan not
for profit corporation,

          Defendants.
__________________________________________________________________

 SOMMERS SCHWARTZ, P.C.
 Daniel D. Swanson (P29288)
 Attorneys for Plaintiff
 One Towne Square, Suite 1700
 Southfield, Michigan 48076
 (248) 355-0300
 dswanson@sommerspc.com
__________________________________________________________________




           COMPLAINT AND DEMAND FOR TRIAL BY JURY

     NOW COMES Plaintiff, STEVEN P. MEERSCHAERT, by and through his

attorneys, SOMMERS SCHWARTZ, P.C., and for his Complaint against Defendants,

ASCENION     HEALTH      and   ASCENSION      BRIGHTON      CENTER     FOR

RECOVERY, states as follows:
                                     1
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 10




                                      PARTIES

      1.     Plaintiff, STEVEN P. MEERSCHAERT, is an individual residing in the

City of Royal Oak, Oakland County, State of Michigan.

      2.     Defendant, ASCENSION HEALTH (“Ascension Health”), is

incorporated in the State of Missouri and its principal place of business is in the City

of St. Louis, State of Missouri.

      3.     Defendant, ASCENSION BRIGHTON CENTER FOR RECOVERY

(“Ascension Brighton’), is incorporated in the State of Michigan and its principal

place of business is the City of Brighton, Livingston County, State of Michigan.

                          JURISDICTION AND VENUE

      4.     This Court has jurisdiction in connection with this case pursuant to 42

U.S.C. § 2000e-5(f) and 29 U.S.C. § 2617e.

      5.     The events and conduct giving rise to the claims in this action occurred

in this Judicial District. Venue is proper in this judicial circuit pursuant to 28 U.S.C.

§ 1391.

                           GENERAL ALLEGATIONS

      6.     According to Ascension Health’s website:

             Ascension is a faith-based healthcare organization dedicated to
             transformation through innovation across the continuum of care
             … Ascension includes more than 160,000 associates and 40,000
             aligned providers. The national health system operates more than
             2,600 sites of care – including 146 hospitals and more than 40
             senior living facilities – in 19 states and the District of Columbia,
                                           2
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 10




            while providing a variety of services including clinical and
            network services, venture capital investing, investment
            management, biomedical engineering, facilities management,
            risk management, and contracting through Ascension’s own
            group purchasing organization.
            https://www.ascension.org/About?_ga=2.69492752.148003
            4101.1621520127-666009262.1618756883

      7.    Further, Ascension Health’s website provides as follows:

            We strive to cultivate a work environment where associates are
            highly regarded and treated honestly and respectfully; where
            their health and safety are protected; where they are motivated to
            reach their potential and have opportunity for personal and career
            learning and advancement; where they have opportunities to
            participate in decisions affecting their working conditions; where
            they have tools for performing their jobs well; where they have
            safe and adequate procedures for resolving conflicts; and where
            they are recognized for their achievements, without prejudice or
            discrimination.
            https://ascension.org/About/Corporate-Responsibility

      8.    Ascension Brighton’s website states as follows:

            Ascension Brighton Center for Recovery provides
            compassionate, personalized care to those struggling with drug
            or alcohol dependence. This has been our goal from the
            beginning. We work to change lives every day. And we bring a
            unique combination of professional expertise and personal
            experience to the job.
            https://healthcare.ascension.org/locations/michigan/midet/brigh
            ton-ascension-brighton-center-for-recovery

      9.    MEERSCHAERT is a 41 year old married man and the father of 1 child.

      10.   MEERSCHAERT is a graduate of the University of Nevada, holding a

Bachelor of Arts degree in psychology and Oakland University, holding a Master of

Arts degree in counseling.
                                         3
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 10




      11.   Since 2003, MEERSCHAERT has worked as a counselor and therapist.

      12.   MEERSCHAERT began employment with Defendants on May 23,

2017, working as the Behavioral Health Manager/Admissions Director at Ascension

Brighton.

      13.   Throughout his employment with Defendants, MEERSCHAERT was

an exemplary employee as evidenced by his consistently good job performance

evaluations, bonuses and merit pay increases. In addition, Defendants increased

MEERSCHAERT’s job responsibilities and promoted him.

      14.   In his 2019 job performance evaluation (which is his most recent

evaluation as contained in his personnel file), MEERSCHAERT’s immediate

supervisor, Ms. Barbara Shoup, rated him in all categories as “Exceeds

Expectations” or “Fully Meets Expectations”. MEERSCHAERT’s “overall rating”

was “Exceeds Expectations”. Further, Shoup wrote as follows:

            “Steven is a highly effective leader. He manages the many areas
            within his span of control in a highly effective manner…Steven
            holds himself and others to a high standard and that has helped
            position Brighton in a better place to move forward and be
            successful in its strategic initiatives moving into the future.”

      15.   Prior to discharge, Defendants never disciplined MEERSCHAERT as

evidenced by his personnel file which is devoid of any document critical of his job

performance and/or evidencing any sort of discipline action.




                                        4
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 10




      16.   Beginning in early 2021, MEERSCHAERT communicated to his

supervisor, Shoup, about his mental health issues and his decision to take a medical

leave pursuant to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et

seq.) (“FMLA”).

      17.   In February 2021, MEERSCHAERT began treating with a psychiatrist

who diagnosed him as suffering from major depressive disorder and generalized

anxiety disorder arising from his father’s death in August 2020.

      18.   As a result of this diagnosis, MEERSCHAERT was prescribed

medications to treat his mental health problems. Further, MEERSCHAERT began

psychotherapy with a therapist.

      19.   In connection with his illness and ongoing treatment, MEERSCHAERT

began a FMLA medical leave on February 9, 2021.

      20.   As a result of his ongoing treatments, MEERSCHAERT’s mental health

condition improved so that his psychiatrist informed Defendants by way of a March

16, 2021 letter that MEERSCHAERT could return to full-time employment without

restrictions on March 22, 2021.

      21.   On March 22, 2021 when MEERSCHAERT returned to Defendants’

Brighton hospital to resume work, he was immediately directed to meet with Shoup

and Mr. Raymond Waller, Hospital Executive.




                                         5
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 10




      22.    At the March 22, 2021 meeting, Shoup and Waller immediately began

questioning MEERSCHAERT about outpatient department patient charts (which

was one of six departments which he managed) not being prepared and filed.

MEERSCHAERT informed them that he had no knowledge about that matter.

Further, MEERSCHAERT stated that he together with Shoup had devised the

process/system pursuant to which two staff persons were responsible for preparing

and filing outpatient charts during the COVID pandemic and that only one of those

staff persons reported to him prior to his FMLA leave.

      23.    In addition, MEERSCHAERT indicated that ongoing and regular

hospital audits of patient chart preparation and filing had failed to uncover any

failure to maintain outpatient charts prior to his having gone off on FMLA leave.

Finally, MEERSCHAERT noted that prior to his FMLA leave, he had specifically

requested additional auditing of outpatient charts.

      24.    The March 22, 2021 meeting ended with MEERSCHAERT being

ordered to go home.

      25.    MEERSCHAERT told Shoup and Waller that they did not have a

legitimate basis to prohibit him from resuming work and further, that they were

retaliating against him as a result of his having taken an FMLA leave due to mental

health issues.




                                          6
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.7 Filed 05/24/21 Page 7 of 10




      26.    On March 23, 2021, Shoup and Waller called MEERSCHAERT and

told him that effective immediately, he was fired. Shoup and Waller failed to

provide MEERSCHAERT with any reason for his firing.

      27.    At the conclusion of the March 23, 2021 phone conversation,

MEERSCHAERT again stated that Defendants were retaliating against him as a

result of his having taken a FMLA leave to address his mental health issues.

                                     COUNT I:

             VIOLATION OF FAMILY MEDICAL LEAVE ACT,
                29 U.S.C. §2601 et seq., -- INTERFERENCE

      28.    MEERSCHAERT incorporates paragraphs 1 through 27 of his

Complaint.

      29.    MEERSCHAERT was an “eligible employee” under the FMLA.

      30.    Defendants are an “employer” under the FMLA.

      31.    It is unlawful under the FMLA for an employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any right provided under

the FMLA.

      32.    The FMLA provides an employee up to 12 weeks of leave for a serious

health condition. 29 U.S.C § 2612(a); 29 CFR 825.112(a)(1)–(6), .200(a).

      33.    MEERSCHAERT provided Defendants with adequate notice of his

need for leave pursuant to the FMLA.



                                          7
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.8 Filed 05/24/21 Page 8 of 10




      34.    Defendants interfered with MEERSCHAERT’s FMLA rights upon him

returning to work after an FMLA medical leave, by refusing to allow him to resume

working and then, firing him.

      35.    Defendants knowingly and willfully engaged in intentional violations

of the FMLA and further, acted with malice and/or with reckless indifference to

MEERSCHAERT’s rights under the FMLA.

      36.    As a direct and proximate result of Defendants’ adverse actions,

MEERSCHAERT suffered damages, including but not limited to loss of past and

future income and loss of employee benefits.

      WHEREFORE, Plaintiff requests that this Court enter its Judgment against

Defendants in whatever amount of damages is shown to be established by the proofs

in this cause, together with compensatory damages, liquidated damages, interest,

costs, and attorney fees in accordance with 29 U.S.C. § 2617(a)(3) as well as any

equitable relief shown to be established by the proofs in this cause.

             DEMAND FOR TRIAL BY JURY IS HEREBY MADE.

                                    COUNT II:

              VIOLATION OF FAMILY MEDICAL LEAVE ACT,
                  29 U.S.C. §2601 et seq., – RETALIATION

      37.    MEERSCHAERT incorporates Paragraphs 1 through 27 of his

Complaint.

      38.    MEERSCHAERT was an “eligible employee” under the FMLA.
                                          8
 Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.9 Filed 05/24/21 Page 9 of 10




      39.    Defendants are an “employer” under the FMLA.

      40.    It is unlawful under the FMLA for an employer to “discharge or in any

other manner discriminate against any individual for opposing any practice made

unlawful by this subchapter.” by the FMLA, 29 U.S.C. § 2615(a).

      41.    Defendants knowingly and willfully engaged in intentional violations

of the FMLA and further, acted with malice and/or with reckless indifference to

MEERSCHAERT’s rights under the FMLA. Defendant’s violations of FMLA

included, but were not limited to, refusing to allow MEERSCHAERT to resume

work and then, firing him.

      42.    As a direct and proximate result of Defendants adverse actions,

MEERSCHAERT has suffered damages, including but not limited to loss of past and

future income and loss of employee benefits.

      WHEREFORE, Plaintiff requests that this Court enter its Judgment against

Defendants in whatever amount of damages is shown to be established by the proofs

in this cause, together with compensatory damages, liquidated damages, interest,

costs, and attorney fees in accordance with 29 U.S.C. § 2617(a)(3) as well as any

equitable relief shown to be established by the proofs in this cause.




                                          9
Case 2:21-cv-11205-TGB-DRG ECF No. 1, PageID.10 Filed 05/24/21 Page 10 of 10




          DEMAND FOR TRIAL BY JURY IS HEREBY MADE.

                                         s/ Daniel D. Swanson
                                         SOMMERS SCHWARTZ, PC
                                         Daniel D. Swanson (P29288)
                                         Attorneys for Plaintiff
                                         One Towne Square, Suite 1700
                                         Southfield, Michigan 48076
                                         (248) 746-4046
                                         dswanson@sommerspc.com
Dated: May 24, 2021




                                    10
